DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeier et al. (US 2005/0281493, hereinafter ‘Heinemeier’) in view of Domke et al. (US 5553942, hereinafter ‘Domke’), Penner et al. (US 2003/0179956, hereinafter ‘Penner’), and Bergmann (US 2008/0152266).
Heinemeier discloses a valve bag, in particular a cross-bottom valve bag, comprising a first wall and a second wall, which are joined to each other by means of 
However, Domke teaches a similar valve bag wherein the bag shape includes a first side latch and a second side latch (either side of top 13), wherein the first and second side latch are folded over such that they overlap (@16, see Fig. 1) and the second wall continues into the first latch (see Fig. 1).
Because Heinemeier and Domke both teach packaging with ventilation structures, it would have been obvious to one of ordinary skill in the art to substitute the end structure with first and second side latches as taught by Domke for the simple sealed end taught by Heinemeier to achieve the predictable result of holding an article in the pouch and allowing it to have ventilation.
Further, Penner teaches providing similar bags with a bottom valve for filling (para 0010) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach the bottom filling valve taught by Penner to the bottom 
Further, Bergmann teaches a similar device wherein the cover strip is provided with venting openings (26) within the outer surface and a u-shaped fold (27) as claimed (see Fig. 4).
Because Heinemeier as modified above and Bergmann both teach pressure relieving structures for venting packaging, it would have been obvious to one of ordinary skill in the art to substitute the cover strip venting openings taught by Bergmann for the air-permeable adhesive taught by Heinemeier as modified above to achieve the predictable result of venting excess pressure from within the packaging.



    PNG
    media_image1.png
    340
    661
    media_image1.png
    Greyscale

Regarding claim 2, It would have been an obvious matter of design choice to make the different portions of the cover strip of whatever relative sizes were desired 
Regarding claims 3 and 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the venting capacity at greater than 10 m3/h or greater than the air permeability of the cover strip, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Heinemeier  as modified above further results in a device wherein that the venting openings in the at least one wall are no more than half a bag length, particularly no more than one-third the bag length, away from the bottom in which the valve is arranged (see Heinemeier Fig. 1, set of 12 on one end); the venting openings of the cover strip are no more than half a bag length, particularly no more than one-third the bag length, away from the bottom in which no valve is arranged (see Heinemeier Fig. 1, set of 12 on opposite end); the valve bottom and the bottom that is valve free each comprises two bottom flaps, wherein the first bottom flap comprises parts of the cover strip, wherein, when viewed from the exterior, the second bottom flap covers the first bottom flap at least partially (two layers of end flaps outside either seal 10).

5.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemeier et al. (US 2005/0281493, hereinafter ‘Heinemeier’) in view of Domke et al. (US 5553942, hereinafter ‘Domke’), Penner et al. (US 2003/0179956, hereinafter  as applied to claim 1 above, and further in view of Grosse-Heitmeyer et al. (US 2009/0052813, hereinafter ‘Grosse-Heitmeyer’).
Heinemeier as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the filter material as claimed.
However, Grosse-Heitmeyer teaches a similar bag wherein filter material is used (para 0017, Claim 12) to filter vent openings as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to use filter material as taught by Grosse-Heitmeyer in the channel or bag interior of the bag taught by Heinemeier as modified above, in order retain dust0like solids as taught by Grosse-Heitmeyer (para 0017).


Response to Arguments
6.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 4, 2022